
	
		II
		111th CONGRESS
		1st Session
		S. 2916
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2009
			Mr. Bunning introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide that Internal Revenue Service Notice 2010–2
		  shall have no force and effect and to amend the Internal Revenue Code of 1986
		  to restrict the authority of the Secretary of the Treasury to prescribe
		  regulations under section 382 of such Code.
	
	
		1.Limitation on regulatory
			 authority relating to limitation on losses following ownership change
			(a)Repeal of
			 Notice 2010–2Internal
			 Revenue Service Notice 2010–2 shall have no force and effect.
			(b)Modification of
			 regulatory authority under section 382Section 382(m) of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following flush sentence:
				
					Notwithstanding the preceding
				sentence or any other provision of law, the Secretary may not prescribe any
				regulation after December 18, 2009, which provides an exemption or special rule
				under this section which is restricted to dispositions of instruments acquired
				by the Secretary unless such exemption or special rule is specifically
				authorized by
				Congress..
			(c)No
			 inferenceNothing in subsection (a) or in the amendment made by
			 subsection (b) shall be construed to create any inference with respect to the
			 authority of the Secretary of the Treasury on or before December 18, 2009, to
			 provide exceptions to the application of the rules of section 382 of the
			 Internal Revenue Code of 1986 with respect to certain classes of
			 taxpayers.
			
